Exhibit 99.1 NOVABAY PHARMACEUTICALS, INC. 2 Section 1. Purpose The purpose of the Plan is to promote the interests of the Company and its shareholders by aiding the Company in attracting and retaining employees, officers, consultants, independent contractors and directors capable of assuring the future success of the Company, to offer such persons incentives to continue in the Company’s employ or service and to afford such persons an opportunity to acquire a proprietary interest, or otherwise increase their proprietary interest, in the Company. Section 2. Definitions As used in the Plan, the following terms shall have the meanings set forth below: (a) “ Affiliate ” shall mean (i)any entity that, directly or indirectly through one or more intermediaries, is controlled by the Company and (ii)any entity in which the Company has a significant equity interest, in each case as determined by the Committee. (b) “ Award ” shall mean any Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent, Other Stock Grant or Other Stock-Based Award granted under the Plan. (c) “ Award Agreement ” shall mean any written agreement, contract or other instrument or document evidencing an Award granted under the Plan which may, but is not required to be, transmitted electronically to any Participant. Each Award Agreement shall be subject to the applicable terms and conditions of the Plan and any other terms and conditions (not inconsistent with the Plan) determined by the Committee. (d) “ Board ” shall mean the Board of Directors of the Company. (e) “ Code ” shall mean the Internal Revenue Code of 1986, as amended from time to time, and any regulations promulgated thereunder. (f) “ Committee ” shall mean a committee of Directors designated by the Board to administer the Plan, which shall initially be the Company’s compensation committee. The Committee shall be comprised of not less than such number of Directors as shall be required to permit Awards granted under the Plan to qualify under Rule16b-3 and Section162(m) of the Code, and each member of the Committee shall be a “Non-Employee Director” and an “Outside Director.” (g) “ Company ” shall mean NovaBay Pharmaceuticals, Inc., a Delaware corporation, and any successor corporation. (h) “ Covered Employee ” means an employee who is, or could be, a “covered employee” within the meaning of Section 162(m) of the Code, as interpreted by Internal Revenue Service Notice 2007-49. (i) “ Director ” shall mean a member of the Board, including any Non-Employee Director. (j) “ Dividend Equivalent ” shall mean any right granted under Section 6(e) of the Plan. (k) “ Eligible Person ” shall mean any employee, officer, consultant, independent contractor or Director providing services to the Company or any Affiliate who the Committee determines to be an Eligible Person. An Eligible Person must be a natural person. 1 (l) “ Exchange Act ” shall mean the Securities Exchange Act of 1934, as amended. (m) “ Effective Date ” shall mean the date the Plan is approved by the Company’s shareholders. (n)
